UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50302 James River Holding Corporation (Exact name of registrant as specified in its charter) Delaware 45-2579623 (State or other jurisdictionof incorporation) (IRS EmployerIdentification No.) 2847 S. Ingram Mill, Suite B100 Springfield, MO 65804 (Address of principal executive offices) 417-881-7818 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesoNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNo o As of September 11, 2013, there were 53,204,812 shares outstanding of the registrant’s common stock. JAMES RIVER HOLDING CORP. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited): 3 Unaudited Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 3 Unaudited Consolidated Statements of Operations for the Three and Six Months ended June 30, 2013 and 2012 4 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 12 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements JAMES RIVER HOLDING CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Total current assets Property and equipment, net of accumulated depreciation Goodwill Intangible assets, net of accumulated amortization TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accrued expenses $ $ Accounts payable - Short-term debt, net of unamortized discounts Total current liabilities Long-term debt, net of unamortized discounts Long-term debt to related parties TOTAL LIABILITIES Stockholders' Equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 53,204,812 issued and outstanding Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 JAMES RIVER HOLDING CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Revenue Rental income $ $
